EXHIBIT 7 JOINT FILING AGREEMENT The undersigned agree that the statement on Schedule 13D with respect to the Common Stock, par value $0.001 per share, ofDune Energy, Inc., dated as of May 9, 2013, is, and any amendments thereto (including amendments on Schedule 13G) signed by each of the undersigned shall be, filed on behalf of each of them pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. ZELL CREDIT OPPORTUNITIES SIDE FUND, L.P. By: CHAI TRUST COMPANY, LLC Its: General Partner By: /s/ Philip G. Tinkler Chief Financial Officer CHAI TRUST COMPANY, LLC By: /s/ Philip G. Tinkler Chief Financial Officer
